EXHIBIT 10.53

 

May 2, 2011

 

The Investors described below

780 Third Avenue, 37th Floor

New York, New York  10017

Attention:  James E. Flynn

 

Ladies and Gentlemen:

 

This Letter Agreement is intended to supplement and amend that certain Facility
Agreement, dated as of April 29, 2008 (as amended by the 2009 Facility
Agreement, the “2008 Facility Agreement”), and that certain Facility Agreement,
dated as of May 15, 2009 (the “2009 Facility Agreement”), between Array
BioPharma Inc., a Delaware corporation (“Array”), and Deerfield Private Design
Fund, L.P. (“PDF”), Deerfield Private Design International, L.P. (“PDFI”).
Pursuant to Assignments of Rights, each dated May 15, 2009, PDF assigned a
portion of its rights under the 2008 Facility Agreement and the 2009 Facility
Agreement to Deerfield International Limited (“DIL”), and PDFI assigned a
portion of its rights under the 2008 Facility Agreement and the 2009 Facility
Agreement to Deerfield Partners, L.P. (“DP”). PDF, PDFI, DIL and DP are
collectively referred to herein as the “Investors”.

 

Accordingly, Array and the Investors agree to amend the 2008 Facility Agreement
and the 2009 Facility Agreement as follows:

 

1.                                       Reduction of Principal. On the date
hereof, a portion of the principal balance under certain of the Notes issued
pursuant to the 2008 Facility Agreement (which does not include the principal
amount added to the Old Notes pursuant to the definition of Interest Rate
contained in the 2008 Facility Agreement (the “Additional Principal”)) and the
2009 Facility Agreement have been prepaid in the aggregate amount of $30 million
in the manner set forth in the Direction and Acknowledgment attached hereto as
Exhibit A.

 

2.                                       Interest Rate. The definition of
Interest Rate set forth in Section 1.1 of the 2009 Facility Agreement shall be
amended to read as follows:

 

“Interest Rate” means, commencing on May 3, 2011, (a) if Cash and Cash
Equivalents on the first Business Day of a month is at least $50 million, 7.5%
simple interest per annum on the aggregate principal amount of the Notes
outstanding from time to time (which amount shall as of May 3, 2011 be $90
million and shall exclude the Additional Principal), (b) if such Cash and Cash
Equivalents is from $40,000,000 to $49,999,999.99, 8.5% on such aggregate
outstanding principal amount, (c) if such Cash

 

--------------------------------------------------------------------------------


 

and Cash Equivalents is from $30,000,000 to $39,999,999.99, 11.5% on such
aggregate outstanding principal amount, and (d) if such Cash and Cash
Equivalents is from $0 to $29,999,999.99, 13.5% on such aggregate outstanding
principal amount.  Interest shall accrue on the Old Notes at the applicable
Interest Rate as set forth in the April 29 Facility Agreement until such time as
the Disbursement provided for in Section 2.2 is made, and, for the purpose of
calculating simple interest payable hereunder thereafter, the amount of
principal outstanding under the Old Notes shall not include Additional
Principal.

 

Array and the Investors acknowledge that the foregoing amendment does not affect
the rate of Interest applicable prior to the effective date of this Letter
Agreement pursuant to the 2008 Facility Agreement and the 2009 Facility
Agreement.

 

3.                                       Extension of Final Payment Date. The
definition of Final Payment Date set forth in Section 1.1 of the 2009 Facility
Agreement is hereby amended and restated, and replaced in its entirety with the
following:

 

“Final Payment Date” means the earlier of (i) the date on which the Borrower
repays the outstanding principal of the Loan (together with other amounts
accrued and unpaid under this Agreement) to the Investors pursuant to this
Agreement and (ii)(A) in the case of the Notes issued under the 2008 Facility
Agreement on May 15, 2009 and the New Notes issued under the 2009 Facility
Agreement on May 15, 2009 to Deerfield International Limited and to Deerfield
Partners, L.P. in the aggregate principal amount of $20,000,000 plus Additional
Principal, June 30, 2016; and (B) in the case of the Notes issued under the 2008
Facility Agreement on May 15, 2009 and the New Notes issued under the 2009
Facility Agreement on May 15, 2009 to Deerfield Private Design Fund, L.P. and to
Deerfield Private Design International, L.P. in the aggregate principal amount
of $100,000,000 plus Additional Principal, June 30, 2015.

 

4.                                       Mandatory Prepayment of the Notes. The
heading and the first two sentence of Section 2.4 of the 2009 Facility Agreement
shall be amended and restated to read as follows:

 

Section 2.4            Mandatory Prepayment of Notes. Notwithstanding
Section 2.3, the Borrower shall prepay the principal outstanding under the Old
Notes and the New Notes (provided that Additional Principal shall be prepaid
only after all other principal amounts are prepaid) in an amount equal to 15% of
any amounts, in the form of cash or property (valued at its fair market value
determined in good faith by the Board of Directors of the Borrower), received by
the Borrower pursuant to the terms of any collaborative arrangements, licensing
agreement, joint venture or partnership, or similar arrangement providing for
the development or commercial exploitation of, or right to develop or
commercially exploit, the technology, intellectual property or products of the
Borrower, including arrangements that involve the assignment or licensing of any
existing or newly developed intellectual property under such arrangements
entered into by the Borrower after January 1, 2011 (the “Commercialization
Agreements”).  Such amounts shall be applied, pro rata, to the outstanding
principal amounts under the Old

 

2

--------------------------------------------------------------------------------


 

Notes and the New Notes and shall be remitted by the Borrower within 30 days of
receipt; provided, however, that the maximum principal amount required to be
prepaid pursuant to this Section 2.4 is $90 million plus Additional Principal.

 

5.                                       Limitations on Share Issuances. The
maximum number of shares of Common Stock referred to in clause (ii) of
Section 2.14(k) of the 2009 Facility Agreement that Borrower may issue pursuant
to the provisions of Section 2.14 shall be increased to 11,404,000 shares.

 

6.                                       Qualification Criteria.  The definition
of Qualification Criteria in Section 5.4 of the 2008 Facility Agreement and
Section 5.4 of the 2009 Facility Agreement is hereby amended and restated, and
replaced with the following:

 

For the purpose of this Section 5.4, the Qualification Criteria shall mean
either (I) (x) the product of (a) the number of outstanding shares of each of
the surviving entity’s class of securities and (b) the Volume Weighted Average
Price for each such class as of the fifth Trading Day next preceding such
announcement (the “Market Cap”) is at least $3.5 billion and (y) the percentage
that the outstanding indebtedness of such surviving entity represents of such
surviving entity’s Enterprise Value is less than 15%, or (II) the rating
assigned by S&P to the long-term debt of the Borrower is at least “A” (or has an
equivalent rating on Moody’s or a comparable rating agency). Enterprise Value
shall mean the sum of the Market Cap and such indebtedness minus Cash and Cash
Equivalents as reflected on the balance sheet of such entity.

 

The amendments and modifications to the 2008 Facility Agreement and 2009
Facility Agreement set forth in this Letter Agreement shall be effective as of
and contemporaneously with the closing on May 3, 2011 of the transactions under
the Securities Purchase Agreement between the Company and the Investors dated
May 2, 2011. Except as expressly modified by the terms of this Letter Agreement,
the 2008 Facility Agreement and the 2009 Facility Agreement shall remain in full
force and effect in accordance with their respective terms. This Letter
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.

 

If the Investors agree with these terms and conditions, please sign a
counterpart to this Letter Agreement in the spaces provided below.

 

3

--------------------------------------------------------------------------------


 

 

 

 

Best regards,

 

 

 

 

 

 

 

ARRAY BIOPHARMA INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ R. Michael Carruthers

 

 

 

 

Name: R. Michael Carruthers

 

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

DEERFIELD PRIVATE DESIGN

 

DEERFIELD PARTNERS, L.P.

FUND, L.P.

 

 

 

 

 

 

 

 

By:

/s/ James E. Flynn

 

By:

/s/ James E. Flynn

 

Name:

James E. Flynn

 

 

Name:

James E. Flynn

 

Title:

President

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

DEERFIELD PRIVATE DESIGN

 

DEERFIELD INTERNATIONAL

INTERNATIONAL, L.P.

 

LIMITED

 

 

 

 

 

By:

/s/ James E. Flynn

 

By:

/s/ James E. Flynn

 

Name:

James E. Flynn

 

 

Name:

James E. Flynn

 

Title:

President

 

 

Title:

Director

 

[Signature Page t o Letter Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

DIRECTION AND ACKNOWLEDGEMENT

 

Reference is made to (l) the Securities Purchase Agreement (the “Securities
Purchase Agreement”), dated as of May 2, 2011, by and between Array BioPharma
Inc., a Delaware corporation (“Array”), and Deerfield Private Design Fund, L.P.,
a Delaware limited partnership, Deerfield Private Design International, L.P., a
Delaware limited partnership, Deerfield Partners, L.P., a Delaware limited
partnership and Deerfield International Limited, a British Virgin Island
corporation (collectively, the “Investors”), and (2) the Letter Agreement, dated
as of the date hereof, between Array and the Investors (the “Letter Agreement”).

 

Array hereby directs the Investors to apply, and the undersigned Investors
hereby confirm the application of, the Aggregate Purchase Price payable by the
Investors under the Securities Purchase Agreement to pay an aggregate of
$30,000,000 of the outstanding principal balance (which shall not include the
principal amount added to the Old Notes pursuant to the definition of Interest
Rate contained in the 2008 Facility Agreement (as defined in the Securities
Purchase Agreement)) under the Facility Agreements (as defined in the Securities
Purchase Agreement) in the amounts and with respect to the Promissory Notes set
forth on Schedule I attached hereto as contemplated by Section 1 of the Letter
Agreement.

 

 

 

 

ARRAY BIOPHARMA INC.

 

 

 

 

 

 

By:

 

 

 

Name:

R. Michael Carruthers

 

 

Title:

Chief Financial Officer

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------


 

 

 

AGREED AND ACKNOLWEDGED:

 

 

 

 

 

 

 

 

 

 

DEERFIELD PRIVATE DESIGN FUND, L.P.

 

 

 

 

 

 

By:

Deerfield Capital, L.P., its General Partner

 

 

By:

J.E. Flynn Capital LLC, its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

James E. Flynn

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

DEERFIELD PRIVATE DESIGN

 

 

INTERNATIONAL, L.P.

 

 

 

 

 

 

By:

Deerfield Capital, L.P., its General Partner

 

 

By:

J.E. Flynn Capital LLC, its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

James E. Flynn

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

DEERFIELD PARTNERS, L.P.

 

 

 

 

 

 

By:

Deerfield Capital, L.P., its General Partner

 

 

By:

J.E. Flynn Capital LLC, its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

James E. Flynn

 

 

Title:

President

 

 

 

 

 

 

DEERFIELD INTERNATIONAL LIMITED

 

 

 

 

 

 

By:

 

 

 

Name:

James E. Flynn

 

 

Title:

Director

 

[Signature Page to Direction and Acknowledgement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

TO

DIRECTION AND ACKNOWLEDGEMENT

 

Note

 

Application of Proceeds

 

Old Note(1) issued to Deerfield Private Design Fund, L.P.

 

$

7,660,000.00

 

New Note(1) issued to Deerfield Private Design Fund, L.P.

 

$

3,830,000.00

 

Old Note issued to Deerfield Private Design International, L.P.

 

$

12,340,000.00

 

New Note issued to Deerfield Private Design International, L.P.

 

$

6,170,000.00

 

Total

 

$

30,000,000.00

 

 

--------------------------------------------------------------------------------

(1)  As defined in the 2009 Facility Agreement.

 

--------------------------------------------------------------------------------